Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 07/10/2020.  
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites searchable data comprising coverage statements for treatments wherein each coverage statement is associated with a combination of state, company, plan, diagnosis and treatment, receive a respective selection of a state, company, plan, diagnosis and treatment; using the selection of the state, company, plan, diagnosis and treatment to search the searchable data and to retrieve at least one coverage statement.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 16 recites similar limitations.  
Dependent claims 2, and 17-18 include additional limitations.  Claim 2 further defines to receive a selection of treatment comprises a list of a plurality of selectable treatments.  Claim 17 further defines wherein selection of the company is limited by the selection of the state.  Claim 18 further defines wherein the selection of the plan is limited by the selection of the state and the selection of the company, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 16.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The mobile device, user interface, display, memory, processor,  acquiring/receiving/downloading data, analyzing/comparing data and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2019/0214116 A1 to Eberting in view of U.S. Patent Application Publication US 2013/0166324 A1 to Lally.
Claim 1:  
Eberting discloses the following limitations as shown below:
displaying a user interface on the mobile device providing controls each configured to receive a respective selection of a state, company, plan, diagnosis and treatment (see at least Paragraph 205, In some embodiments, an insurance company may provide pre-authorization and/or specify the brand or generic types of medications that will be covered and/or at what coverage values; Paragraph 260, patients may be asked to consent to receive offers associated with their medical conditions or to participate in data-gathering forums that are meant to aggregate data based upon particular diagnoses and particular treatment regimens for particular diagnoses; Paragraph 264, In some embodiments, an intake form may be customized for particular visit types. For instance, the telemedicine system may include four different e-visit intake form types, three different in-office form types, and two different in-home visit form types. Each visit type may need a different intake form attached to it and/or require different data based on the state regulations and/or insurance expectations); 
using the selection of the state, company, plan, diagnosis and treatment to search the searchable data and to retrieve at least one coverage statement (see at least Paragraph 86, also include a “Help with an Online Visit” product 204 that directs the patient to a page that explains that the pharmacist can help them to use technology to see any healthcare provider 202 in their state who subscribes to the telemedicine system; Paragraph 205, In some embodiments, an insurance company may provide pre-authorization and/or specify the brand or generic types of medications that will be covered and/or at what coverage values; Paragraph 248, The referral may be generated by a person, computing device, prepopulated list or other entity. For example, the patient may request the referral for a diabetes specialist. The quick referral section may request data such as the patient's insurer, the patient's location, and the patient's desired appointment time. Utilizing this data, the quick referral may provide the healthcare provider 802 that best matches the patient's provided information); and 
displaying the at least one coverage statement on the user interface (see at least Paragraph 205, In some embodiments, an insurance company may provide pre-authorization and/or specify the brand or generic types of medications that will be covered and/or at what coverage values).
Eberting may or may not disclose the following limitations, but Lally as shown does:
downloading searchable data to a mobile device, the searchable data comprising coverage statements for treatments wherein each coverage statement is associated with a combination of state, company, plan, diagnosis and treatment (see at least Paragraph 66, system or an employee or agent 130 of the risk taker 110 to confirm and bind coverage 705 using an email 705a, a SMS text message 705b, a paper letter 705c, a downloaded confirmation communication 705d, or a fax 705e to the traveler 150 who has upgraded 195 his or her Core overage 100. The communication 705 contains the name of insured person 150, the coverages 100a-p extended, improved, or added, a contact telephone number 720 and email address 730, the name of the risk taker 110, the policy number 740, travel assistance information 750, and a limitations statement 760);
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Eberting with Lally with the motivation to allow individuals “… with different needs and tastes from around the world to customize group travel insurance coverage according to their needs and desires” (Lally, see at least Abstract).apparatus and method limitations to those of method claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the control configured to receive a selection of a treatment comprises a list of a plurality of selectable treatments (see at least Paragraph 136, the master list of the products that may be included by selection in the healthcare provider's preselected product platform 300 may include any of a wide variety of healthcare or other items, such as, but not limited to: bandages, medical supplies, medical equipment, skin care, personal care, supplements, medications, treatment plans, educational material, … monitoring equipment, therapeutic devices, etc.).
Claim 3:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the list of the plurality of selectable treatments is displayed while displaying the at least one coverage statement for a treatment currently selected in the displayed list (see at least Paragraph 136, products that may be included by selection … may include any of a wide variety of healthcare or other items, such as, but not limited to: bandages, medical supplies, medical equipment, skin care, personal care, supplements, medications, treatment plans, etc.; Paragraph 205, Insurance information may be included in some embodiments. In some embodiments, an insurance company may provide pre-authorization and/or specify the brand or generic types of medications that will be covered and/or at what coverage values).
Claim 4:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the at least one coverage statement comprises a statement that the treatment is covered by the selected plan issued by the selected company for the selected state (see at least Paragraph 185, Each vaccine type may be tied to a NDC (national drug code), its wholesale and/or retail price, insurance coverage, and/or other information. A patient can choose which vaccines are wanted and the telemedicine system can add up the cost of each vaccine and/or run eligibility checks to determine if the patient's insurance will cover the vaccine and, if so, how much will be covered; Paragraph 191, One aspect of the VMS system may be to provide price transparency. Price transparency may allow the consumer to check benefits (e.g., cash discounts or insurance coverage) on the spot and elect to purchase procedures (or not) with confidence in the expected immediate and future costs; Paragraph 205, In some embodiments, an insurance company may provide pre-authorization and/or specify the brand or generic types of medications that will be covered and/or at what coverage values).
Claim 12 recites substantially similar apparatus limitations to those of method claim 4 and, as such, are rejected for similar reasons as given above.
Claim 5:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the at least one coverage statement further comprises a statement that prior authorization is required for coverage (Eberting, see at least Paragraph 205, In some embodiments, an insurance company may provide pre-authorization and/or specify the brand or generic types of medications that will be covered and/or at what coverage values).
Claim 13 recites substantially similar apparatus limitations to those of method claim 5 and, as such, are rejected for similar reasons as given above.
Claim 6:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the at least one coverage statement further comprises a statement that steps must be performed before prescribing the treatment in order for the treatment to be covered (Eberting, see at least Paragraph 156, In various embodiments, the selection of the particular product 304 may result in an automatic or offered consultation that is optional or mandatory for the selected product 304; Paragraph 159, products platform 300 allows for the integration of physician-recommended-only products, lab studies, and pharmaceutical drugs that are offered for “sale” to the patient on the physician's website and which are then integrated into a mandatory online consultation).
Claim 14 recites substantially similar apparatus limitations to those of method claim 6 and, as such, are rejected for similar reasons as given above.
Claim 7:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  
further comprising receiving a selection of a different company and in response removing all coverage statements from the user interface.
Claim 10 recites substantially similar apparatus limitations to those of method claim 7 and, as such, are rejected for similar reasons as given above.
Claim 8:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  
receiving a selection of a different plan after receiving the selection of the different company and in response: using the selection of the state, the different company, the different plan, the diagnosis and the treatment to search the searchable data and to retrieve at least one second coverage statement; and 
displaying the at least one second coverage statement.
Claim 11 recites substantially similar apparatus limitations to those of method claim 8 and, as such, are rejected for similar reasons as given above.
Claim 15:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the search comprises a search of data stored in the memory that is updated periodically (see at least Paragraph 250, update their data).
Claim 17:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the selection of the company is limited by the selection of the state (see at least Paragraph 86, help them to use technology to see any healthcare provider 202 in their state. Patient may then select the healthcare provider 202 available via the telemedicine system).
Claim 18:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  Eberting further discloses the following limitations:
wherein the selection of the plan is limited by the selection of the state and the selection of the company (see at least Paragraph 86, help them to use technology to see any healthcare provider 202 in their state who subscribes to the telemedicine system. patient may then select the healthcare provider 202 available via the telemedicine system ).
Claim 19:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  
wherein displaying a user interface capable of receiving selections of a treatment comprises displaying a same list of selectable treatments for every combination of selected state, company and plan.
Claim 20:  
The combination of Eberting/Lally discloses the limitations as shown in the rejections above.  
further comprising displaying an average margin for a treatment based on a selected state, company and plan.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686